Exhibit 10.4.1

FOURTH AMENDMENT TO

CREDIT AGREEMENT

This Fourth Amendment to Credit Agreement (the “Fourth Amendment”) is made as of
the 15th day of January, 2008 by and among

SAKS INCORPORATED, a corporation organized under the laws of the State of
Tennessee, having a place of business at 12 East 49th Street, 18th Floor, New
York, NY 10017;

the LENDERS party hereto; and

BANK OF AMERICA, N.A., as successor in interest to Fleet Retail Group, LLC
(f/k/a Fleet Retail Group, Inc.), as Agent for the Lenders, a national banking
association, having a place of business at 100 Federal Street, Boston,
Massachusetts 02110; and

CITICORP NORTH AMERICA, INC., as Syndication Agent; and

WACHOVIA BANK, NATIONAL ASSOCIATION, JPMORGAN CHASE BANK, N.A. and GENERAL
ELECTRIC CAPITAL CORPORATION, as Co-Documentation Agents

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

WITNESSETH

WHEREAS, the Borrower, the Agent, the Syndication Agent, the Co-Documentation
Agents and the Lenders have entered into an Amended and Restated Credit
Agreement dated as of November 26, 2003 (as amended and in effect, the “Credit
Agreement”); and

WHEREAS, the Borrower, the Agent, the Lenders, the Syndication Agent and the
Co-Documentation Agents have agreed to amend certain provisions of the Credit
Agreement as set forth herein.

NOW THEREFORE, it is hereby agreed as follows:

 

1. Definitions. All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Credit Agreement.

 

2. Amendment to Article 5 of the Credit Agreement. Section 5.2(e) is hereby
deleted in its entirety and the following substituted in its stead:

“(e) As soon as available, but in any event not later than forty-five (45) days
after the close of each Fiscal Year, annual forecasts (to include forecasted
consolidated balance sheets, income statements and statements of cash flow) for
the Borrower and its Consolidated Subsidiaries as at the end of and for each
fiscal quarter of the current Fiscal Year.”

 

1



--------------------------------------------------------------------------------

3. Amendments to Article 7 of the Credit Agreement. The provisions of Article 7
of the Credit Agreement are hereby amended as follows:

 

  a. Section 7.4(b) of the Credit Agreement is hereby deleted in its entirety
and the following substituted in its stead:

“(b) The Borrower shall, and shall cause each Credit Party and other Material
Subsidiary to, permit representatives and independent contractors of the Agent,
and any Lender electing to accompany such representatives or independent
contractors at its own cost (other than CNAI, whose expenses shall be paid by
the Borrower, subject to the provisions of Section 13.7 hereof), to (i) visit
and inspect any of its properties (subject to the rights of third party tenants
in possession), to conduct audits, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom and to discuss
its affairs, finances and accounts with its directors, officers and independent
public accountants, at such reasonable times during normal business hours and as
soon as may be reasonably desired, upon reasonable advance notice to the
Borrower, all at the expense of the Borrower to the extent conducted by the
Agent, its representatives or independent contractors; provided, Agent agrees
that it will not conduct any such audit and examination described in this clause
(i) above unless either an Event of Default exists or the aggregate outstanding
amount of Revolving Loans and Letters of Credit exceed $125,000,000 at any time;
provided further that, in the event that the aggregate outstanding amount of
Revolving Loans and Letters of Credit exceed $125,000,000 at any time in any
twelve month period, the Agent may, in its discretion, conduct one (1) such
audit and examination described in this clause (i) above in such twelve month
period, which audit and examination shall be paid for by the Borrower, and
(ii) conduct appraisals of Collateral, independently of or in conjunction with
the visits, inspections, audits and examinations provided for in clause
(i) above, all at the expense of the Borrower; provided, Agent agrees that it
will not conduct any such appraisal described in this clause (ii) above unless
either an Event of Default exists or the aggregate outstanding amount of
Revolving Loans and Letters of Credit exceed $125,000,000 at any time; provided
further that, in the event that the aggregate outstanding amount of Revolving
Loans and Letters of Credit exceed $125,000,000 at any time in any twelve month
period, the Agent may, in its discretion, at any time in any twelve month
period, conduct one (1) such appraisal described in this clause (ii) above in
such twelve month period which appraisal shall be paid for by the Borrower.
Notwithstanding any limitations contained in clauses (i) and (ii) above,
(A) when an Event of Default exists, the Agent or any Lender may undertake as
many such audits and appraisals as the Agent, in its discretion, determines, at
the expense of the Borrower at any time during normal business hours and without
advance notice so

 

2



--------------------------------------------------------------------------------

long as the exercise of such rights shall not unreasonably disrupt the physical
operation of retail stores of the Borrower or applicable Material Subsidiary, as
the case may be, and (B) if an Event of Default does not exist, the Agent may,
in its discretion, undertake additional audits and/or appraisals in any fiscal
year, at its expense.”

 

  b. Section 7.11 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (i) and adding the word “and” at the end of clause
(j) and adding the following clause (k) at the end thereof:

“(k) Any Guaranty by the Borrower of Debt of any Person that was a Subsidiary of
the Borrower at the time of the making of such Guaranty consisting of Capital
Leases in an aggregate amount not to exceed $40,000,000.”

 

4. Conditions to Effectiveness. This Fourth Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Agent:

 

  a. This Fourth Amendment shall have been duly executed and delivered by the
Borrower, the Agent and the Majority Lenders. The Agent shall have received a
fully executed copy hereof and of each other document required hereunder.

 

  b. All action on the part of the Borrower necessary for the valid execution,
delivery and performance by the Borrower of this Fourth Amendment shall have
been duly and effectively taken.

 

  c. The Borrower shall have reimbursed the Agent for all expenses incurred in
connection herewith, including, without limitation, reasonable attorneys’ fees
which are reimbursable in accordance with Section 13.7 of the Credit Agreement.

 

  d. After giving effect to this Fourth Amendment, no Default or Event of
Default shall have occurred and be continuing.

 

  e. Saks Fifth Avenue Texas LLC (the “New Guarantor”) shall have delivered the
following to the Agent, in form and substance satisfactory to the Agent:

 

  i. Certificate of Legal Existence and Good Standing issued by the State of
Delaware.

 

  ii. Certificate of the New Guarantor’s Secretary of the due adoption,
continued effectiveness, and setting forth the text of each corporate resolution
adopted in connection with the loan arrangement and attesting to the true
signatures of each Person authorized as a signatory to any of the Loan
Documents.

 

3



--------------------------------------------------------------------------------

  iii. Execution and delivery by the New Guarantor of the following Loan
Documents:

 

  a) Joinder Agreement; and

 

  b) Such other documents and agreements as the Agent may reasonably require.

 

  f. The Agent shall have received results of searches or other evidence
reasonably satisfactory to the Agent (dated as of a date reasonably satisfactory
to the Agent) indicating the absence of Liens on the assets of the New
Guarantor, except for Permitted Liens and Liens for which termination statements
and releases or subordination agreements are being tendered on the date hereof.

 

  g. The Agent shall have received all documents and instruments, including
financing statements, required by law or reasonably requested by the Agent to be
filed, registered or recorded to create or perfect the first priority Liens
intended to be created under the Loan Documents with respect to the New
Guarantor and all such documents and instruments shall have been so filed,
registered or recorded to the satisfaction of the Agent.

 

  h. The Borrower shall have provided such additional instruments and documents,
as the Agent and their counsel may have reasonably requested.

 

5. Miscellaneous.

 

  a. Except as provided herein, all terms and conditions of the Credit Agreement
and the other Loan Documents remain in full force and effect. After giving
effect to this Fourth Amendment, the Borrower hereby ratifies, confirms, and
reaffirms all of the representations, warranties and covenants contained in the
Credit Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, the Borrower hereby acknowledges, confirms and agrees that all
Collateral shall continue to secure the Obligations as modified and amended
pursuant to this Fourth Amendment, and any future modifications, amendments,
substitutions or renewals thereof.

 

  b. This Fourth Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered,
each shall be an original, and all of which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page hereto by
telecopy shall be as effective as delivery of a manually executed counterpart
hereof.

 

  c.

This Fourth Amendment expresses the entire understanding of the parties with
respect to the matters set forth herein and supersedes all prior discussions or
negotiations hereon. Any determination that any provision of this Fourth

 

4



--------------------------------------------------------------------------------

 

Amendment or any application hereof is invalid, illegal or unenforceable in any
respect and in any instance shall not effect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality or enforceability of any other provisions of this Fourth Amendment.
Nothing contained herein shall be deemed to constitute a waiver of any Events of
Default now existing or hereafter arising under the Credit Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed and their seals to be hereto affixed as the date first above written.

 

SAKS INCORPORATED By:  

/s/ Michael Vincent

Print Name: Michael Vincent Title:   Vice President – Treasurer BANK OF AMERICA,
N.A., as Agent By:  

/s/ Christine Hutchinson

Print Name: Christine Hutchinson Title:   Principal CITICORP NORTH AMERICA, INC.
By:  

/s/ Marcus Wunderlich

Print Name: Marcus Wunderlich Title:   Vice President GENERAL ELECTRIC CAPITAL
CORPORATION By:  

/s/ Rebecca A. Ford

Print Name: Rebecca A. Ford Title:   Duly Authorized Signatory WACHOVIA BANK,
NATIONAL ASSOCIATION By:  

/s/ Marc Brier

Print Name: Marc Brier Title:   Director JPMORGAN CHASE BANK, N.A. By:  

/s/ David Lehner

Print Name: David Lehner Title:   Vice President

 

6



--------------------------------------------------------------------------------

THE CIT GROUP/BUSINESS CREDIT, INC. By:  

/s/ Manuel Borges

Print Name: Manuel Borges Title:   Vice President WELLS FARGO FOOTHILL, LLC By:
 

/s/ Maged Ghebrial

Print Name: Maged Ghebrial Title:   Vice President NATIONAL CITY BUSINESS
CREDIT, INC. By:  

/s/ Matthew Potter

Print Name: Matthew Potter Title:   Vice President AMSOUTH BANK (Regions Bank)
By:  

/s/ Cynthia Murinos

Print Name: Cynthia Murinos Title:   Attorney In Fact PNC BANK, NATIONAL
ASSOCIATION By:  

/s/ Jerold Slutsky

Print Name: Jerold Slutsky Title:   Vice-President UBS AG, STAMFORD BRANCH By:  

/s/ David B. Julie

Print Name: David B. Julie Title:   Associate Director

 

7



--------------------------------------------------------------------------------

By:  

/s/ Irja R. Otsa

Print Name: Irja R. Otsa Title:   Associate Director HSBC BUSINESS CREDIT (USA),
INC. By:  

/s/ Paul Niemozyk

Print Name: Paul Niemozyk Title:   Assistant Vice President FIRST COMMERCIAL
BANK By:  

/s/ James W. Brunstad

Print Name: James W. Brunstad Title:   Senior Vice President

 

8